 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    ANGELIE PATTERSON,                               CIVIL NO. 1:19-cv-01392-HBK (SS)

 9                       Plaintiff,

10           v.                                     ORDER APPROVING PARTIES’ JOINT
                                                    STIPULATION UNDER SENTENCE FOUR OF
11    COMMISSIONER OF SOCIAL                        42 U.S.C. § 405(g) AND REVERSING FINAL
      SECURITY,                                     DECISION AND REMANDING CASE
12
                         Defendant.
                                                     (Doc. No. 21)
13

14                                                  ORDER TO TERMINATE ALL PENDING
                                                    MOTIONS AND DEADLINES
15

16

17

18          Pending before the Court is the parties’ “Stipulation and Proposed Order for Voluntary
19   Remand for Voluntary Remand pursuant to Sentence Four of 42 U.S.C. § 405(g) and for Entry of
20   Judgment in favor of Plaintiff” filed May 11, 2021. (Doc. No. 21, Joint Stipulation). Plaintiff
21   Angelie Patterson and the Commissioner of Social Security jointly stipulate to remand this case for
22   further administrative proceedings under sentence four of 42 U.S.C. § 405(g). Id.
23          The United States Supreme Court held that the Social Security Act permits remand in
24   conjunction with a judgment either affirming, reversing, or modifying the Secretary’s decision. See
25   Melkonyan v. Sullian, 501 U.S. 89, 97-98 (1991) (addressing issue of attorney’s fees under the
26   Equal Access to Justice Act and calculating deadline using date of final judgment). The Melkonyan
27   Court recognized 42 U.S.C. § 405(g) contemplates only two types of remands: a sentence four or a
28
                                                      1
1    sentence six remand. Id. at 98. A sentence four remand authorizes a court to enter “a judgment

2    affirming, modifying, or reversing the decision of the Secretary, with or without resetting the cause

3    for a rehearing.” Id. at 98 (other citations omitted).

4             Here, the parties’ stipulation and proposed order seeks remand under sentence four and

5    reversal of the Commissioner’s final decision. Doc. No. 21. at 1. The parties further stipulate that

6    on remand, the Appeals Council will remand the case to a different administrative law judge

7    (“ALJ”) for a new decision, instruct the ALJ to offer the plaintiff the opportunity for a new hearing,

8    and further instruct the ALJ “to take further action, as warranted to complete the administrative

9    record and resolve the above issues.” Id. at 2. Additionally, the stipulation serves as notice that

10   plaintiff withdraws her opening brief. Id. (citing Doc. No. 13).

11            Accordingly, it is now ORDERED:

12            1. The Court APPROVES the parties’ Joint Stipulation (Doc. No. 21).

13            2. The Commissioner of Social Security’s decision is REVERSED, and this case is

14               REMANDED to the Commissioner of Social Security for further proceedings consistent

15               with the parties’ Joint Stipulation and this Order under sentence four, 42 U.S.C. §

16               405(g).

17            3. The Clerk is respectfully requested to terminate any pending motions/deadlines and

18               close this case.

19
     IT IS SO ORDERED.
20

21
     Dated:      May 12, 2021
22                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
